DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I and Species 1, corresponding to claims 1-17, in the reply filed on 4/29/22 is acknowledged.

Examiner’s  Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: cancel non-elected without traverse claims 18-20.

Reasons for Allowance
Claims 1-17 have been allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: the prior at neither teaches nor suggests a functional layer comprising a color filter layer comprising a plurality of color filters and a plurality of first light shielding layers each disposed between the plurality of color filters; a light control layer comprising a plurality of light control parts overlapping the plurality of color filter layers, respectively, wherein at least one of the plurality of light control parts comprises a quantum dot; and a heat conductive layer overlapping the plurality of first light shielding layers in a plan view and comprising at least one of metal, graphite, and silicon carbide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	6/18/22